DETAILED ACTION
In Applicant’s Response filed 1/21/2021, Applicant has amended claims 1 and 13; cancelled claims 2-4, 8, 14-17, 21-48, 51, 70-82; and added new claims 97-100. Currently, claims 1, 5-7, 9-13, 18-20, 49-50, 52-69 and 83-100 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Abstract of the Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases which can be implied (i.e. “the present invention relates to…”, “aspects of the present invention include…”). Correction is required.  See MPEP § 608.01(b).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 12, 18, 49, 69, and 84-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544).
With respect to claim 1, Lydon discloses a knitted structure for use as, or as a component of, a wound dressing (wound dressing can be made by spinning/twisting gel forming fibers and textile fibers together to form a yarn and then knitting or weaving the yarn to form the dressing – col 2 lines 30-32), the structure being knitted from a single type of yarn (spinning or twisting of the fibers together forms “a yarn” which is used to form the dressing – col 2 lines 30-32; the disclosure of “a” yarn is interpreted to mean that a single yarn is formed and that the single yarn is used in the knitting or weaving process to form the wound dressing), gel forming fibers and textile fibers together – col 2 lines 30-32; the spinning/twisting process is interpreted as blending of the fibers; the process of spinning the fibers into yarn inherently includes the steps of cutting the fibers to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – thus the fibers are “staple” fibers; the textile fibers are cellulosic – col 1 lines 47-48 and are non-gelling because the fibers are not hygroscopic – col 1 lines 51-54) and wherein the yarn consists of a yarn spun from a previously blended blend of the gelling and non-gelling fibers (blending of fibers must also occur before a yarn is “spun” (i.e. past tense of spinning is interpreted to mean that spinning is complete and the yarn is formed) because processes such as spinning or twisting, when completed, result in the formation of the finished yarn structure and it is not possible to perform blending at the ends stages of these processes or after the conclusion of these process steps when the yarn is already formed); wherein the gelling staple fibres are evenly distributed throughout the yarn and the non-gelling staple fibres are evenly distributed throughout the yarn (the disclosed ranges encompass a combination where the yarn comprises 50% textile fiber and 50% gel-forming fiber – col 1 lines 41-43; which is interpreted as being an even distribution of the gelling and non-gelling fibers throughout the yarn), and wherein the yarn comprises at least 50% w/w gelling fibres (col 1 lines 41-46).
Lydon does not, however, explicitly disclose that the gelling staple fibers and non-gelling staple fibers have a length greater than 30mm.
Court, however, teaches a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a 
With respect to claim 5, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) and Lydon also discloses that the gelling staple fibers are fibers selected from the group consisting of pectin fibres, alginate fibres, fibres made from alginate and another polysaccharide, chitosan fibres, hyaluronic acid fibres, fibres of other polysaccharides or derived from gums and chemically-modified cellulosic fibres, or combinations thereof (col 1 line 64 – col 2 line 3).
With respect to claim 6, Lydon in view of Court discloses the invention as claimed (see rejection of claim 5) and Lydon also discloses that the gelling staple fibres are alginate fibres or pectin fibres (col 1 line 64 – col 2 line 3).
claim 9, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) and Lydon also discloses that the non-gelling staple fibres are viscose (col 1 lines 47-49).
With respect to claim 12, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) and Lydon also discloses that the gelling staple fibres comprise pectin (col 2 line 1) and the non-gelling staple fibres comprise viscose (col 1 line col 1 line 49).
With respect to claim 18, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) and Lydon also discloses one or more additional agents selected from antimicrobial agents, antiseptic agents, antifungal agents, and anti-inflammatory agents (col 2 lines 37-44).
With respect to claim 49, Lydon in view of Court discloses a composite wound dressing (Lydon discloses a wound dressing comprising a mixture of textile and gel forming fibers and thus is interpreted as being a “composite” – col 1 lines 25-27) comprising the knitted structure (Lydon col 2 lines 29-32) of claim 1 (see rejection of claim 1 above).
With respect to claim 69, Lydon in view of Court discloses the invention as claimed (see rejection of claim 49) and Lydon also discloses one or more additional agents selected from antimicrobial agents, antiseptic agents, antifungal agents, and anti-inflammatory agents (col 2 lines 37-44).
With respect to claim 84, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the blend comprises between 60% and 90% w/w gelling fibres.

With respect to claim 85, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the blend comprises between 70% and 90% w/w gelling fibres.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a 
With respect to claim 86, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the blend comprises approximately 80% w/w gelling fibres.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the blend comprises approximately 80% w/w gelling fibres (20-100% - col 3 lines 6-8; 80% is within the disclosed range of 20-100%). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a blend comprising approximately 80%  w/w gelling fibres as in Court since where the general 
With respect to claim 87, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 60:40.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 60:40 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 60:40 is interpreted to mean that the blend comprises 60% gelling fibers and 40% non-gelling fibers – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 60:40 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
claim 88, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 65:35.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 65:35 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 65:35 is interpreted to mean that the blend comprises 65% gelling fiber and 35% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 65:35 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
claim 89, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 70:30.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 70:30 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 70:30 is interpreted to mean that the blend comprises 70% gelling fiber and 30% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 70:30 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
claim 90, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 75:25.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 75:25 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 75:25 is interpreted to mean that the blend comprises 75% gelling fiber and 25% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 75:25 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
claim 91, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 80:20.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 80:20 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 80:20 is interpreted to mean that the blend comprises 80% gelling fiber and 20% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 80:20 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
claim 92, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 85:15.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 85:15 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 85:15 is interpreted to mean that the blend comprises 85% gelling fiber and 15% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 85:15 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
claim 93, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 90:10.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 90:10 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 90:10 is interpreted to mean that the blend comprises 90% gelling fiber and 10% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 90:10 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
claim 94, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 95:5.
Court discloses a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the ratio of gelling fibre to cellulosic non-gelling fibre in the blend is 98:2 to 95:5 (ratio of 98:2 is interpreted to mean that the blend comprises 98% gelling fiber and 2% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8; the ratio of 95:5 is interpreted to mean that the blend comprises 95% gelling fiber and 5% non-gelling fiber – these values are within the disclosed ranges of 20-100% gelling fiber and 0-80% textile fiber in col 3 lines 6-8). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the device of Lydon in view of Court having a ratio of gelling fibre to cellulosic non-gelling fibre in the blend that is 98:2 to 95:5 as in Court since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
With respect to claim 95, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1), but Lydon does not disclose that the yarn is a textured yarn.

With respect to claim 96, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) and Lydon also discloses that the knitted structure consists of the yarn (spinning or twisting of the fibers together forms “a yarn” which is used to form the dressing – col 2 lines 30-32; the disclosure of “a” yarn is interpreted to mean that a single yarn is formed and that only the single yarn is used in the knitting or weaving process to form the wound dressing).
With respect to claim 97, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) but Lydon does not disclose that the staple fibres have a length that is less than 100mm.

With respect to claim 98, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) but Lydon does not disclose that the staple fibres have a length of 30-100mm.
Court, however, teaches a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a 
With respect to claim 99, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) but Lydon does not disclose that the staple fibres have a length of 40-100mm.
Court, however, teaches a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the blend comprises at least 50% w/w gelling fibres (20-100% - col 3 lines 6-8; includes values that 
With respect to claim 100, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) but Lydon does not disclose that the staple fibres have a length of about 40mm.
Court, however, teaches a knitted structure for use as, or as a component of, a wound dressing (knitted wound dressing – example 1, col 4 line 23) wherein the yarn consists of a blend of gelling staple fibers and non-gelling staple fibers (the in-laid yarn of the warp knitted structure is made from a mix of gelling and textile fibers that are cut to a staple length to form a lap that is then carded into slivers that are drawn into roving for spinning into yarn – example 1, cols 3-4; the staple fibers are interpreted as being “blended” because they are “mixed” to be cut to a staple length and then converted into a lap as described in example 1) wherein the blend comprises at least 50% w/w gelling fibres (20-100% - col 3 lines 6-8; includes values that are greater than 50%) and wherein the length of the gelling staple fibers and non-gelling staple fibers is about 40mm (example 1, cols 3-4; the staple fibers are cut to a staple length of 40mm). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have cut the gelling staple fibers and non-gelling staple fibers in the device of Lydon in view .

Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Thompson (US 5482932).
With respect to claim 7, Lydon in view of Court discloses the invention as claimed (see rejection of claim 6) but does not disclose that the gelling staple fibres are calcium alginate.
Thompson discloses use of alginate gels useful as wound dressings (abstract) and, specifically, discloses use of an alginate fiber that is calcium alginate so that it is a water-insoluble alginate (col 3 lines 53-55; col 13 lines 4-5). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court so that the gelling fibers are calcium alginate as in Thompson since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
With respect to claim 10, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) and Lydon also discloses that the non-gelling staple fibres are viscose (col 1 lines 47-49) but does not disclose that the gelling staple fibres comprise calcium alginate.
Thompson discloses use of alginate gels useful as wound dressings (abstract) and, specifically, discloses use of an alginate fiber that is calcium alginate so that it is a water-insoluble alginate (col 3 lines 53-55; col 13 lines 4-5). It would have been obvious to one having .  
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Thompson (US 5482932) and Ferguson (WO99/64080).
With respect to claim 11, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) but does not disclose that the gelling staple fibres comprise calcium alginate and the non-gelling staple fibres comprise lyocell.
Thompson discloses use of alginate gels useful as wound dressings (abstract) and, specifically, discloses use of an alginate fiber that is calcium alginate so that it is a water-insoluble alginate (col 3 lines 53-55; col 13 lines 4-5). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court so that the gelling fibers are calcium alginate as in Thompson since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Lydon in view of Court and further in view of Thompson does not, however, disclose that the non-gelling staple fibres comprise lyocell.
Ferguson teaches a knitted structure for use as, or as a component of, a wound dressing (wound dressing of knitted construction – pg 4, lines 24-27), the structure being knitted from a .  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Ferguson (WO99/64080).
With respect to claim 13, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) and Lydon also discloses that the gelling staple fibres comprise pectin (col 2 line 1) but does not disclose that the non-gelling staple fibres comprise lyocell.
Ferguson teaches a knitted structure for use as, or as a component of, a wound dressing (wound dressing of knitted construction – pg 4, lines 24-27), the structure being knitted from a single type of yarn consisting of a blend of gelling fibres and cellulosic non-gelling fibres (textile yarn core with gel-forming fiber helically disposed there around – pg 2 lines 28-30; pg 4 lines 24-25) wherein the textile yarn core may be composed of viscose and/or lyocell (pg 3 line 1). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court so that the non-gelling fibers are lyocell as in .  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Watson (US 2012/0269879).
With respect to claim 19, Lydon in view of Court discloses the invention as claimed (see rejection of claim 18 above), but does not disclose that the knitted structure is impregnated or coated with honey. 
Watson discloses a composition comprising a superabsorbent material that is impregnated with honey to provide a composition which allows for controlled release of honey while absorbing exudates from lesions where honey is known to have antimicrobial properties such that the composition is effective in treatment against various infections and antibiotic resistant bacteria (para [0054]). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the knitted structure of Lydon in view of Court so that it is impregnated or coated with honey as in Watson in order to provide the benefits of allowing controlled release of honey while absorbing exudates from lesions where honey is known to have antimicrobial properties such that the composition is effective in treatment against various infections and antibiotic resistant bacteria and, furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Feld et al (US 4643180).
With respect to claim 20, Lydon in view of Court discloses the invention as claimed (see rejection of claim 18), but does not disclose that the knitted structure incorporates polyhexamethylene biguanide. 
Feld, however, discloses an adhesive surgical dressing structure which includes polyhexamethylene biguanide as an antimicrobial agent (abstract). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the knitted structure of Lydon in view of Court so that it incorporates polyhexamethylene biguanide as in Feld since polyhexamethylene biguanide is a broad spectrum antimicrobial agent and will not cause skin irritation or be toxic at the levels in the product (col 3 lines 29-35).

Claims 50 and 52-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Gudnason et al (US 2007/0255194).
With respect to claim 50, Lydon in view of Court discloses the invention as claimed (see rejection of claim 49 above), but does not disclose a backing layer.
Gudnason discloses a wound dressing including superior absorbent capabilities (para [0016]) wherein the dressing comprises an absorbent core and a liquid impervious, vapor permeable backing layer connected to the core (para [0016]) wherein the backing layer “may 
With respect to claims 52-53, Lydon in view of Court and further in view of Gudnason discloses the invention substantially as claimed (see rejection of claim 50 above), but Lydon does not disclose that the backing layer is a polyurethane film, and wherein the backing layer extends beyond the edge of the knitted structure on all sides, forming a border around the knitted structure. 
Gudnason discloses a wound dressing including superior absorbent capabilities (para [0016]) wherein the dressing comprises an absorbent core and a liquid impervious, vapor permeable backing layer connected to the core (para [0016]) wherein the backing layer may comprise polyurethane (para [0100]) wherein the backing layer (16) extends beyond the edge of the device on all sides (as shown in figures 1-2), forming a border around the device (backing layer 16 includes compliant 26 and concentric ridge 30 which extends towards the outer beveled edges of the core 14 which are covered by backing layer 16 as shown in figures 1-2). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court and further in view of Gudnason to further comprise a backing layer is a polyurethane film, and wherein the backing layer extends beyond the edge of the knitted material on all sides, forming a border around the material as in Gudnason since 
With respect to claims 54-55, Lydon in view of Court and further in view of Gudnason discloses the invention substantially as claimed (see rejection of claim 50 above), but Lydon does not disclose that the backing layer carries an adhesive on its underside wherein the adhesive is an acrylic adhesive.
Gudnason discloses that the wound dressing includes a backing layer that carries an adhesive on its underside (backing layer is connected to a distal surface of the absorbent core and a layer of silicone is carried on the proximal surface of the absorbent core – para [0016]; thus the silicone adhesive is carried on the backing via attachment by the absorbent core); wherein the adhesive is an acrylic adhesive (silicone – para [0016]); and the entire underside of the wound dressing carries an adhesive layer (a layer of silicone is carried on the proximal surface of the absorbent core – para [0016]; shown in figure 2). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court and further in view of Gudnason to further comprise a backing layer carries an adhesive on its underside wherein the adhesive is an acrylic adhesive as in Gudnason in order to form a dressing having an adhesive that gently adheres and detaches from a wound site while providing superior fluid uptake (para [0015]).
claims 56-57, Lydon in view of Court discloses the invention as claimed (see rejection of claim 49), but Lydon does not disclose that the entire underside of the wound dressing carries an adhesive layer wherein the adhesive layer comprises perforations. 
Gudnason discloses a wound dressing wherein the entire underside of the wound dressing carries an adhesive layer (a layer of silicone is carried on the proximal surface of the absorbent core – para [0016]; shown in figure 2) and wherein the adhesive layer comprises perforations (the layer of silicone is perforated – para [0016]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court so that the entire underside of the wound dressing carries an adhesive layer and the adhesive layer comprises perforations as in Gudnason in order to form a dressing having an adhesive that gently adheres and detaches from a wound site while providing superior fluid uptake (para [0015]).
With respect to claim 58, Lydon in view of Court and further in view of Gudnason discloses the invention substantially as claimed (see rejection of claim 57 above), but does not disclose that the perforations have a diameter of 4-10mm. It would have been obvious, however, to form the perforations in the device of Lydon in view of Court and further in view of Gudnason so that they range in size from 4-10mm in order to provide sufficient breathability and permeability in the dressing and, furthermore, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
With respect to claims 59-61, Lydon in view of Court discloses the invention as claimed (see rejection of claim 49 above), but does not disclose that the underside of the wound 
Gudnason discloses that the wound dressing includes an adhesive on its underside formed with a central opening through which the knitted structure is exposed (backing layer is connected to a distal surface of the absorbent core and a layer of silicone is carried on the proximal surface of the absorbent core – para [0016]; also the dressing is formed with perforations which are interpreted as providing a central opening through which the core material is exposed); wherein the adhesive is an silicone gel (silicone – para [0016]); and wherein the adhesive layer comprises perforations (the layer of silicone is perforated – para [0016]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court so that the underside of the wound dressing carries an adhesive layer formed with a central opening through which the knitted structure is exposed, wherein the adhesive layer comprises perforations, wherein the adhesive layer is a silicone gel as in Gudnason in order to form a dressing having an adhesive that gently adheres and detaches from a wound site while providing superior fluid uptake (para [0015]).
With respect to claims 62-64, Lydon in view of Court and further in view of Gudnason discloses the invention substantially as claimed (see rejection of claim 61 above), but Lydon does not disclose that the silicone gel is carried on a layer of melt-blown non-woven material wherein the melt-blown non-woven material is melt-blown polyurethane (MBPU) and wherein a reverse side of the MBPU is coated with an acrylic adhesive. Gudnason, however, teaches that the absorbent core can be formed from polyurethane (para [0081] and can be a non-woven 
Gudnason also teaches that the material can be a polyurethane and a non-woven but is silent as to the method of forming the non-woven material. The claimed phrase “melt-blown polyurethane” is being treated as a product by process limitation; that is, that the nonwoven material is made by melt blowing processes. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
            Thus, even though Gudnason is silent as to the process used to form the nonwoven material, it appears that the product in Gudnason would be the same or similar as that claimed; especially since Gudnason recognizes that the absorbent core may be a polyurethane material (para [0081]) and can be a woven or non-woven material that “may be produced by any number of means using known materials available to those skilled in the art” (para [0082]).
claims 65-67, Lydon in view of Court discloses the invention as claimed (see rejection of claim 49 above), but does not disclose that the device further comprises an absorbent body, wherein the absorbent body is a foam pad and wherein the absorbent body is a polymeric superabsorbent material. Gudnason, however, discloses a wound dressing including an absorbent body that is a foam pad (para [0008]) wherein the absorbent body is a polymeric superabsorbent material (para [0094-0097]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view of Court to further comprise an absorbent body, wherein the absorbent body is a foam pad and wherein the absorbent body is a polymeric superabsorbent material as in Gudnason in order to provide added absorbency and furthermore because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Hobbs et al (US 2005/0249791).
With respect to claim 68, Lydon in view of Court discloses the invention as claimed (see rejection of claim 49 above), but does not disclose that the wound dressing further comprises a releasable liner. Hobbs discloses an antimicrobial article which comprises a release liner releasably affixed over a surface of the article (para [0020]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Lydon in view .

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lydon et al (US 6471982) in view of Court et al (US 6268544) and further in view of Spence et al (US 3580801).
With respect to claim 83, Lydon in view of Court discloses the invention as claimed (see rejection of claim 1) but does not disclose that the gelling staple fibres and the non-gelling staple fibres have a length greater than 40mm.
Spence, however, teaches a fibrous sheet comprising a blend of fibers and gel forming fibers (col 3 lines 55-56; col 6 lines 1-33) wherein the staple length is not more than about two inches (col 6 lines 56-59; 2 inches is approximately 50.8mm; thus, Spence is interpreted as teaching that staple length ranges from 0-50.8mm which includes values that are greater than 40mm – i.e. between 40-50.8mm). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have cut the gelling staple fibers and non-gelling staple fibers in the device of Lydon in view of Court to have a length greater than 40mm as taught by Spence since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant’s amendments and arguments filed 1/21/2021 have been fully considered as follows:

Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 9-10 of the Response have been fully considered and as agreed in the interview on 1/13/2021, the rejections under 35 USC 102 have been withdrawn because in Lydon the disclosed fiber lengths in examples 2-5 are specific to non-woven fabric with no disclosure of fiber lengths for yarns used in knitted fabrics (see interview agenda dated 1/29/2021).
The Office has also noted Applicant’s arguments on pages 10-12 regarding the Court reference but the Office is not persuaded by these arguments.
Specifically, the Office has noted Applicant’s argument that “While Court does consider the knitting of a yarn made from a mixture of gelling fibres and textile fibres cut to a staple length of 40mm…the yarn is included in a combination yarn comprising, in addition to the mixed-fibre yarn, a textile support yarn” and that “in order to knit a yarn made from a mixture of gelling fibres and textile fibres cut to a staple length of 40mm, a support yarn that is free of gel-forming fibres is essential”. Applicant further argues that “a person of ordinary skill in the art would not be motivated to apply the staple length considerations of Court to the Lydon reference to form a yarn knitted from a mix of gel forming fibres and textile fibres, without also applying the teaching that a textile support yarn must be used in order to create a knittable yarn” which differentiates the prior art from the claimed invention which is a knitted structure that is knitted from a single type of yarn. The Office is not persuaded by these arguments, however, because the mere fact that a prior art reference includes elements in addition to the 
	With respect to the claim rejections under 35 USC 103, The Office has noted Applicant’s arguments on pages 12-16 regarding the Thompson, Ferguson, Watson, Feld, Gudnason, Hobbs and Court references but for at least the same reasons as provided above, The Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786